Case 1:20-cv-00813-LPS Document 20 Filed 07/13/20 Page 1 of 13 PageID #: 930




IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF DELAWARE

                                                 )     Case No. 1-20-cv-00813-LPS
 IN RE ALTABA, INC.                              )     (Formerly C.A. No.: 2020-0413-
                                                 )     JTL in the Delaware Court of Chancery)

 VERIZON COMMUNICATIONS INC. AND OATH HOLDINGS INC.’S OPPOSITION
   TO JOINT MOTION TO SEVER AND REMAND CERTAIN CLAIMS TO THE
                 DELAWARE COURT OF CHANCERY

       Claimants Verizon Communications Inc. (“Verizon Communications”) and Oath Holdings

Inc. (formerly known as Yahoo! Holdings, Inc.) (“Oath” and, together with Verizon

Communications, “Verizon”) submit the following opposition to Petitioner Altaba, Inc.’s

(“Altaba”) and the United States of America’s Joint Motion to Sever and Remand Certain Claims

to the Delaware Court of Chancery (D.I. 6, the “Motion”).

       1.      Petitioner Altaba has dissolved and in this action seeks a judicial determination

pursuant to 8 Del. C. § 280 of the amount of money it should be required to hold back as security

to pay known and contingent claims against it. The United States, on behalf of the IRS, has

asserted claims for security against Altaba arising from Altaba’s outstanding federal tax liabilities.

The United States asserts that this Court has jurisdiction over the United States’ claims, and the

United States removed this action so this Court could determine the amount of security that Altaba

should be required to hold back to compensate the United States for its tax claims.

       2.      Verizon also has asserted claims for security against Altaba. Those claims arise

from Altaba’s contractual obligation to indemnify Verizon for certain liabilities, including certain

of the federal tax liabilities that are the subject of the United States’ claims. Because Verizon’s

tax-related indemnification claims arise out of the same federal tax liabilities that are the basis of

the United States’ claims, this Court has supplemental jurisdiction over Verizon’s claims, and logic

and efficiency dictate that the United States’ and Verizon’s tax-related claims be adjudicated in

the same action. Indeed, Altaba’s insistence that the Court remand Verizon’s tax-related claims
Case 1:20-cv-00813-LPS Document 20 Filed 07/13/20 Page 2 of 13 PageID #: 931




risks conflicting judgments. Verizon therefore opposes the Motion to the extent that it seeks to

sever and remand Verizon’s claims for security arising from Altaba’s obligation to indemnify

Verizon for federal (and related state) tax liabilities with respect to Altaba’s 2017 and prior tax

years.

                                         BACKGROUND

         A.    Verizon Purchases Yahoo!, and Altaba Agrees to Indemnify Verizon for
               Certain Liabilities

         3.    Prior to June 2017, petitioner Altaba was known as Yahoo! Inc. Its primary

operation involved running the Internet business, Yahoo!. Verizon Communications agreed to

acquire the Yahoo! operating business in 2016, and the transaction closed in June 2017.

         4.    In connection with Verizon Communications’ acquisition of the Yahoo! operating

business, Verizon Communications and Altaba entered into a Stock Purchase Agreement dated

July 23, 2016, as amended February 20, 2017 (the “Purchase Agreement”), and Verizon

Communications, Altaba, and Oath entered into a Reorganization Agreement dated July 23, 2016,

as amended as of February 20, 2017 and March 23, 2018 (together, with the Purchase Agreement,

the “Transaction Agreements”). Pursuant to the Transaction Agreements, Altaba placed Yahoo!’s

operating assets into a newly-created subsidiary, Oath (then known as Yahoo! Holdings, Inc.), and

Verizon Communications acquired all of Oath’s stock.

         5.    The Transaction Agreements set forth the rights and obligations of Verizon

Communications, Oath, and Altaba for Yahoo!’s historical liabilities.            In particular, the

Reorganization Agreement provided that Altaba would retain liability and be responsible for

indemnifying Oath for numerous categories of actual or contingent claims.

         6.    Under Section 5.5 of the Reorganization Agreement, Altaba agreed to indemnify

Oath for a number of federal, state, and local tax liabilities, including among other things, all tax



                                                 2
Case 1:20-cv-00813-LPS Document 20 Filed 07/13/20 Page 3 of 13 PageID #: 932




liabilities of Altaba and its subsidiaries relating to the Altaba retained assets and business and all

federal and state income tax liabilities relating to Altaba’s 2017 tax year including, but not limited

to, any federal and state income tax liabilities relating to the sale of Yahoo!’s operating business

to Verizon.

          B.    Altaba Notifies Verizon It Is Dissolving But Proposes Inadequate Security for
                Its Indemnification Obligations to Verizon

          7.    On October 7, 2019, Altaba sent Verizon a letter providing notice that it dissolved

on October 4, 2019 and, pursuant to Section 280 of the Delaware General Corporation Law (the

“DGCL”), requesting that Verizon submit any claims that Verizon has against Altaba by December

11, 2019.

          8.    On November 22, 2019, counsel for Verizon sent Altaba a letter setting forth

Verizon’s claims, which included claims arising from Altaba’s obligation to indemnify Oath for

liabilities relating to various federal, state, and local tax liabilities (the “Verizon Claims”). Petition

Ex. 36.

          9.    On December 23, 2019, Altaba responded with an offer of security notice letter

pursuant to Section 280(b)(2) of the DGCL (the “Offer of Security”), which stated that Altaba

intended to hold back only $89.3 million for the claims that Verizon identified in its November 22

letter. Petition Ex. 37.

          10.   On March 18, 2020, Verizon responded with a notice letter rejecting Altaba’s Offer

of Security (including the amount and form of security described in the Offer of Security) and

explaining why the $89.3 million in holdbacks that Altaba proposed in its December 23, 2019

Offer of Security was insufficient security to provide compensation to Verizon for the Verizon

Claims. Petition Ex. 38. In that letter, Verizon requested that Altaba hold back approximately




                                                    3
Case 1:20-cv-00813-LPS Document 20 Filed 07/13/20 Page 4 of 13 PageID #: 933




$3.5 billion as the minimum amount of security that would be sufficient to compensate Verizon

for the Verizon Claims.

       11.     On May 28, 2020, Altaba filed its Verified Petition for Determinations Pursuant to

8 Del. C. § 280 (the “Petition”) in the Delaware Court of Chancery. D.I. 1 Ex. A. The Petition

seeks a judicial determination of the amount of money Altaba must hold back as security to

compensate third parties for all known and contingent claims against Altaba. The Petition names

the IRS and Verizon, among others, as claimants.

       12.     On June 4, 2020, the Court of Chancery entered an order requiring Altaba to

provide notice to known claimants and requiring any claimants who objected to Altaba’s proposed

security to enter an appearance and submit a statement of their position by July 2, 2020.

       13.     On June 16, 2020, the United States removed this action to this Court. D.I. 1. (The

“Notice of Removal”). The Notice of Removal states that the United States has a claim against

Altaba in the amount of $1,501,161,359 relating to outstanding federal income and employment

tax liabilities. Notice of Removal ¶ 9. The Notice of Removal further states that the Court of

Chancery lacks jurisdiction over these claims, and that this Court has original jurisdiction over

them, because a determination of the United States’ claim for security would require a

determination of Altaba’s outstanding federal tax liabilities under federal law. See Notice of

Removal ¶¶ 27, 41-44.

       14.     On June 29, 2020, the United States and Altaba filed the Motion, seeking to sever

and remand all claims in the proceeding other than the claims relating to security for the United

States’ tax claims, and they submitted a proposed order granting the Motion. D.I. 6.

       15.     On July 2, 2020, Verizon filed a letter stating that it intended to oppose the Motion

and requesting that the Court not rule on the Motion until the parties briefed and argued it. D.I.




                                                 4
Case 1:20-cv-00813-LPS Document 20 Filed 07/13/20 Page 5 of 13 PageID #: 934




10. Also on July 2, Altaba filed a letter indicating that it agreed that the Court should not rule on

the motion before the parties briefed and argued it. D.I. 12.

       16.     That same day, Verizon filed its Statement of Claimants Verizon Communications

Inc. and Oath Holdings Inc. (“Statement of Claims”) in this Court. D.I. 11. Verizon’s Statement

of Claims notes that Altaba is obligated to indemnify Verizon for a number of liabilities, including

certain federal, state, and local tax liabilities for Altaba’s 2017 and earlier tax years. Statement of

Claims ¶ 17. The Statement of Claims further explains that under relevant federal income tax

regulations, Oath and its U.S. corporate subsidiaries are severally liable for Altaba’s unpaid federal

tax liabilities for the 2017 and earlier tax years, and the IRS may pursue Oath for the full amount

of such liabilities, including liabilities for which Altaba has agreed to indemnify Oath pursuant to

the Transaction Agreements. Id. The Statement of Claims therefore states that Altaba should be

required to hold back sufficient security to compensate Verizon for its indemnity claims against

Altaba, including those relating to Altaba’s federal tax liabilities. Id. ¶¶ 19-24.

       17.     Critically, the federal tax liabilities for which Verizon is severally liable and for

which Altaba has agreed to indemnify Verizon, and therefore which form the basis for certain of

Verizon’s claims for security in this action, are the same federal tax liabilities underlying certain

of the United States’ claims for security in this action. Accordingly, certain of the United States’

claims for security and Verizon’s tax-related claims for security in this action arise out of the very

same tax liabilities of Altaba.

                                           ARGUMENT

       A.      Judicial Winding-Up Proceedings Under Sections 280 and 281(a) of the
               Delaware General Corporation Law

       18.     The Court of Chancery has described proceedings such as the present action, which

involves a petition under Sections 280 and 281(a) of the Delaware General Corporation Law, 8



                                                  5
Case 1:20-cv-00813-LPS Document 20 Filed 07/13/20 Page 6 of 13 PageID #: 935




Del. C. §§ 280, 281(a), as “judicial involvement, by which dissolving corporations can essentially

smoke out claims, pay off claims in accordance with statutory priorities, and establish reserves for

contingent claims. By this more detailed method of dissolution, which is optional and set forth in

§ 281(a), the dissolving corporation’s directors and stockholders are rewarded with more certainty

and liability protection.” Territory of U.S. Virgin Islands v. Goldman, Sachs & Co., 937 A.2d 760,

798 (Del. Ch. 2007), aff’d, 956 A.2d 32 (Del. 2008) (TABLE). That certainty, however, renders it

vitally important that the claimants have a full and fair opportunity to assert their claims and

present them before the Court. Because the dissolved corporation will distribute to its stockholders

whatever is not paid off or reserved for contingent and future claims, a claimant will be left with

no recourse against the corporation if sufficient security is not reserved.

       B.      This Court Has Supplemental Jurisdiction Over Altaba’s Request for Security
               Relating to Verizon’s Tax-Related Indemnification Claims

       19.     The United States removed this action pursuant to 28 U.S.C. §§ 1441, 1442, and

1446 on the grounds that a determination of the IRS’s claim for security “involves necessary and

substantial issues of federal tax law.” Notice of Removal ¶ 31. Altaba and the United States now

move to sever and remand all other claims asserted in this action. The Motion should be denied

as to Verizon’s claim for security for its tax-related indemnification claims because those claims

arise from the same common nucleus of operative fact as the proceedings relating to the security

to be held back for federal tax claims that the United States has removed to this Court.

       20.     Under 28 U.S.C. § 1367, “in any civil action of which the district courts have

original jurisdiction, the district courts shall have supplemental jurisdiction over all other claims

that are so related to claims in the action within such original jurisdiction that they form part of the

same case or controversy under Article III of the United States Constitution. Such supplemental

jurisdiction shall include claims that involve the joinder or intervention of additional parties.”



                                                   6
Case 1:20-cv-00813-LPS Document 20 Filed 07/13/20 Page 7 of 13 PageID #: 936




        21.     Three requirements must be satisfied for a Court to exercise supplemental

jurisdiction under § 1367: “The federal claim must have substance sufficient to confer subject

matter jurisdiction on the court. The state and federal claims must derive from a common nucleus

of operative facts, and the claims must be such that they would ordinarily be expected to be tried

in one judicial proceeding.” MCI Telecommunications Corp. v. Teleconcepts, Inc., 71 F.3d 1086,

1102 (3d Cir. 1995) (citations omitted) (citing United Mine Workers of Am. v. Gibbs, 383 U.S.

715, 725 (1966)). All three elements are present in this proceeding.

        22.     First, this Court has subject matter jurisdiction over Altaba’s request for a

determination of security with respect to the United States’ federal tax claims for the reasons the

United States explained in its Notice of Removal. See U.S. v. Dalm, 494 U.S. 596, 608 (1990).

        23.     Second, Altaba’s petition seeks an adjudication of the amount of security sufficient

to compensate the United States for Altaba’s federal tax liabilities and Verizon for its federal tax-

related indemnification claims. Both determinations necessarily involve a judicial assessment of

Altaba’s potential federal tax liabilities, and thus the claims of the United States and Verizon arise

from a common nucleus of operative fact.

        24.     As explained in Verizon’s Statement of Claims (D.I. 11), if Altaba does not hold

back sufficient security to satisfy its federal tax liabilities for the years 2017 and earlier (which are

the basis for a portion of the United States’ claims for security), the United States may pursue its

tax claims against Oath and its subsidiaries for such tax years, which entities are severally liable

for certain taxes under relevant federal income tax regulations. For these reasons, Verizon’s tax-

related indemnification claims against Altaba, for which Altaba has petitioned for a determination

of adequate security, are integrally related to the United States’ claims against Altaba, for which

Altaba also has petitioned for a determination of adequate security. Accordingly, both Verizon’s




                                                   7
    Case 1:20-cv-00813-LPS Document 20 Filed 07/13/20 Page 8 of 13 PageID #: 937




and the United States’ claims arise from the same common nucleus of operative facts relating to

Altaba’s federal tax liabilities.

          25.   Indeed, Altaba has effectively conceded this point with its argument that Verizon’s

tax-related claims for security are “duplicative” of the United States’ claims. Petition ¶ 57(c)(ii).

While Verizon does not agree that its claims are “duplicative,” they are integrally related, and

Altaba does not contest that they arise from the same common nucleus of operative facts.1

          26.   Third, it ordinarily would be expected that Altaba’s requests for determinations of

security for Verizon’s tax-related indemnification claims and the United States’ federal tax claims

would be tried in the same proceeding, without regard to the federal or state character of the various

claims.

          27.   A number of practical considerations provide further support for a determination

that the amount of security for Verizon’s tax-related indemnification claims should be tried in the

same proceeding as the related claims involving the security for Altaba’s federal tax liability to

the United States. In fact, Altaba’s inclusion of its requests for a judicial determination of adequate

security for both Verizon’s claims and the United States’ tax claims in the very same petition that

it originally filed in the Delaware Court of Chancery confirms this point. See Pryzbowski v. U.S.

Healthcare, Inc., 245 F.3d 266, 276 (3d Cir. 2001) (affirming that District Court had supplemental

jurisdiction and stating “it would be expected that all of Pryzbowski’s claims against the




1
  Verizon’s tax-related indemnification claims are not duplicative for the reasons described in
Paragraphs 31 through 33 below, among others. Moreover, that Verizon’s claims arise from
contract, rather than any statutory liability, is irrelevant. Federal courts have found that there is a
sufficient common nucleus of operative facts to decide claims arising from indemnification
contracts. See IFC Interconsult, AG v. Safeguard Int’l Partners, LLC, 438 F.3d 298, 316 (3d Cir.
2006) (holding District Court had supplemental jurisdiction over garnishment claim arising from
indemnification contract).


                                                  8
Case 1:20-cv-00813-LPS Document 20 Filed 07/13/20 Page 9 of 13 PageID #: 938




defendants would be combined in one judicial proceeding” when plaintiff filed all claims in one

proceeding in state court that was subsequently removed).

        28.    Because Verizon’s tax-related indemnification claims against Altaba derive from

Altaba’s liability to the United States, the proof for Verizon’s claims (and the related discovery)

will necessarily overlap—almost entirely—with the proof (and discovery) in this Court regarding

the United States’ claims. This Court has found that claims “could be expected to be tried in one

judicial proceeding” when the proof for the claims will substantially overlap, which is the case

here. See B. F. Goodrich Co. v. A. T. I. Caribe, Inc., 366 F. Supp. 464, 473 (D. Del. 1973) (finding

contract and trademark claims “could be expected to be tried in one judicial proceeding” when “it

appears to the Court that proof of BFG’s trademark infringement claim and the defenses thereto is

likely to overlap considerably with proof of CRM’s two contract claims and the defenses

thereto.”).

        29.    Furthermore, unless it is allowed to present its tax-related indemnification claims

in this Court, in conjunction with the United States’ claims, Verizon may be left without an

opportunity to fully and fairly present its claims. Altaba has already sought to prevent Verizon

from participating in any process or discussions with the IRS regarding the amount of security to

be held back for Altaba’s federal tax liabilities, notwithstanding Verizon’s clear interests at stake.

As explained in Verizon’s Statement of Claims (D.I. 11 at ¶ 20), on May 6, 2020, counsel for

Verizon sent Altaba a letter requesting that Altaba include it in conversations with the IRS about

the proposed security for any federal tax claims—a request Verizon had made on numerous prior

occasions, both orally and in writing. On May 22, 2020, Altaba refused that request, asserting that




                                                  9
Case 1:20-cv-00813-LPS Document 20 Filed 07/13/20 Page 10 of 13 PageID #: 939




any attempt by Verizon to contact the IRS directly on these matters would be a breach of the

Transaction Agreements.2 Id.

       30.     If Verizon’s tax-related indemnification claims are severed and remanded, Verizon

may, once more, be left without the ability to participate in the discussions and negotiations

between Altaba and the IRS regarding Altaba’s tax liabilities and the appropriate security for such

liabilities, and/or be deprived of the ability to understand the magnitude of, otherwise limit or

mitigate, and fully and fairly defend its rights and obligations in this proceeding with respect to

any potential tax-related liabilities for which it could be severally liable based on an adjudication

made by this Court. Nevertheless, Verizon could be the party left responsible for paying Altaba’s

federal tax liabilities should it turn out that the security Altaba holds back is insufficient. Such a

result is inequitable and would prejudice Verizon. See United Mine Workers of Am., 383 U.S. at

726 (“justification [for supplemental jurisdiction] lies in considerations of judicial economy,

convenience and fairness to litigants”). In particular, these are tax liabilities that Altaba agreed

were its responsibility and obligation pursuant to the terms of the Transaction Agreements. There

is a significant risk to Verizon that these tax liabilities of Altaba could be unfairly and unjustly

shifted to Verizon if this Court were to sever and remand Verizon’s tax-related claims to the

Delaware Court of Chancery.

       31.     Verizon’s concern that Altaba seeks to hold back insufficient security is well-

founded. The Petition states that the IRS is currently requesting $1,501,161,359 in security for

claims related to income and employment tax matters for the 2016 through 2029 tax years. Petition




2
 Although Verizon disagrees with Altaba regarding Verizon’s right to direct contact with the IRS
on these matters under the Transaction Agreements and also believes that Verizon has the right to
be included in Altaba’s conversations with the IRS about proposed security, Verizon has acted in
good faith by refraining from direct contact with the IRS in view of Altaba’s position and threats.


                                                 10
Case 1:20-cv-00813-LPS Document 20 Filed 07/13/20 Page 11 of 13 PageID #: 940




¶ 53. While Altaba has represented that it will withhold this amount on an interim basis, it intends

to ask this Court to order that Altaba will be required to hold back only $659,177,452 in final

security with respect to the IRS’s claims. Petition ¶¶ 54-55. Altaba contends that this amount is

also sufficient to provide compensation for Verizon’s tax-related indemnification claims,

characterizing Verizon’s claims as “duplicative” of the IRS’s claim.            Petition ¶ 57 (c)(ii).

Accordingly, Altaba’s position is that no additional security is required for Verizon’s federal tax-

related indemnification claims. Petition ¶ 58.

        32.     Altaba’s position is unreasonable. As explained in Verizon’s Statement of Claims

(D.I. 11 at ¶ 19), it is unreasonable for Altaba to seek an amount of security that is approximately

$842,000,000 less than the amount of the United States’ tax claims against Altaba, and to contend

that this significantly lower amount is sufficient security for both the United States’ claims and

Verizon’s tax-related indemnification claims, because the IRS may seek payment from Oath if the

amount held back by Altaba proves to be insufficient to cover the United States’ claim. In such a

case, under the proposal in Altaba’s Petition, Verizon would have no way to obtain indemnification

from Altaba because nothing more would be held back for Verizon’s tax-related indemnification

claims than the amount that was set aside for the United States’ claims. Id.

        33.     Moreover, Altaba’s position is unreasonable because Altaba apparently seeks to

hold back a single lump sum to compensate the United States for its potential federal tax liabilities

for all tax periods, while Verizon has potential several liability only for certain tax periods. If all

or a larger-than-anticipated amount of the security for the United States’ claims is unexpectedly

used to satisfy the United States’ claims for tax periods for which Verizon does not have several

liability, it would diminish the remaining security available for the tax periods for which Verizon

has potential several liability.




                                                  11
Case 1:20-cv-00813-LPS Document 20 Filed 07/13/20 Page 12 of 13 PageID #: 941




       34.     Finally, if the Court severs and remands Verizon’s tax-related indemnification

claims, there is a risk of inconsistent decisions with respect to Altaba’s tax liabilities. Forcing the

United States’ and Verizon’s claims to proceed in different courts could result in this Court

reaching one conclusion regarding Altaba’s tax liabilities and the appropriate security to be held

back to compensate the United States in connection therewith and the Court of Chancery reaching

another, inconsistent conclusion regarding some of those same tax liabilities as they relate to the

appropriate security for Verizon’s tax-related indemnification claims. Supplemental jurisdiction

is designed to avoid precisely this type of risk of inconsistent adjudications of the same issues. See

Borough of W. Mifflin v. Lancaster, 45 F.3d 780, 787 (3d Cir. 1995) (“Moreover, the result of an

exercise of discretion under § 1367(c) in circumstances like those before the district court would

have been two parallel proceedings, one in federal court and one in the state system, and a district

court cannot properly exercise its discretion under § 1367(c) without taking that fact into

account.”).

       35.     For all of those reasons, Altaba’s petition for a determination of adequate security

to compensate Verizon for its tax-related indemnification claims should be adjudicated in the same

Court that is deciding Altaba’s petition with respect to the security for the United States’ claims.

       C.      This Court Should Retain Verizon’s State and Local Tax Claims

       36.     Because taxpayers are obligated to report to state and local tax authorities federal

tax adjustments that may impact the determination of the taxpayers’ state and local taxes, any

adjustments with respect to Altaba’s federal tax liabilities could result in corresponding

adjustments to the amounts of its state and local tax liabilities—liabilities that Verizon may be

required to pay if Altaba does not reserve sufficient security. Consequently, Verizon’s claims

related to state and local tax liabilities and the determination of the appropriate security for those




                                                  12
Case 1:20-cv-00813-LPS Document 20 Filed 07/13/20 Page 13 of 13 PageID #: 942




claims are directly linked to determinations regarding Altaba’s federal tax liabilities, and

accordingly, arise from the same common nucleus of operative facts. As a result, retention of

those claims in this Court is also necessary and appropriate. Importantly, Verizon is not asking

the Court to decide the validity of, or Altaba’s actual liability for, any state or local tax claims but

rather to determine the appropriate security to be held back by Altaba to ensure that Verizon is

adequately compensated for its contractual indemnification claims relating to Altaba’s potential

state and local tax liabilities.

                                          CONCLUSION

        37.     For the foregoing reasons, Verizon objects to the Motion to the extent that it seeks

to sever and remand Altaba’s request for a determination of security to compensate Verizon for its

federal, state, and local tax-related indemnification claims, and respectfully requests that this Court

not sever and remand those aspects of the proceeding. Verizon reserves all rights, arguments, and

positions, and waives none, with respect to its tax-related indemnification claims against Altaba.



                                               POTTER ANDERSON & CORROON LLP

 OF COUNSEL                                    By: /s/ Michael A. Pittenger
                                                   Michael A. Pittenger (#3212)
 William Savitt                                    Berton W. Ashman, Jr. (#4681)
 Adam M. Gogolak                                   David A. Seal (#5992)
 WACHTELL, LIPTON, ROSEN &                         Hercules Plaza, 6th Floor
 KATZ                                              1313 North Market Street
 51 W. 52nd Street                                 Wilmington, DE 19801
 New York, NY 10019                                (302) 984-6000
 (212) 403-1000                                    mpittenger@potteranderson.com
                                                   bashman@potteranderson.com
 Dated: July 13, 2020                              dseal@potteranderson.com
 6788504
                                               Attorneys for Claimants Verizon Communications
                                               Inc. and Oath Holdings Inc.




                                                  13
